Citation Nr: 0202445	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  00-02 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).  That rating decision found 
that new and material evidence had not been submitted to 
reopen claims for service connection for a stomach disorder 
and a right knee disability.  A previous rating decision of 
September 1975, which had not been appealed, had denied 
claims for service connection for a stomach disorder and a 
right knee disorder.

The February 1999 rating decision, from which the veteran 
appealed, adjudicated the issues of whether new and material 
evidence had been presented to reopen claims of entitlement 
to service connection for a stomach disorder and a right knee 
disorder.  The November 1999 Statement of the Case also 
addressed these issues.  However, the April 2000 Supplemental 
Statement of the Case (SSOC) indicates that the RO apparently 
reopened and adjudicated de novo the veteran's previously 
denied and unappealed claims for service connection for 
stomach and right knee disorders.  The Board must, however, 
make its own determination as to whether new and material 
evidence has been presented to reopen the veteran's claims.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
The issues as listed on the title page above reflect this 
requirement.





FINDINGS OF FACT

1.  An unappealed August 1975 RO rating decision denied 
service connection for a stomach disorder.

2.  An unappealed September 1975 RO rating decision denied 
service connection for a right knee disorder.

3.  Evidence submitted since the RO's August 1975 rating 
decision is non-duplicative and is probative of the issue of 
whether the veteran incurred a stomach disorder during his 
active military service and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  Evidence submitted since the RO's September 1975 rating 
decision is non-duplicative and is probative of the issue of 
whether the veteran incurred a right knee disorder during his 
active military service, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

5.  Resolving reasonable doubt in the veteran's favor, it is 
as likely as not that a current stomach disorder developed 
during the veteran's active military service.


CONCLUSIONS OF LAW

1.  The RO's unappealed August and September 1975 denials are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

2.  Evidence submitted since the RO's August 1975 rating 
decision denying service connection for a stomach disorder is 
new and material, and the veteran's claim of entitlement to 
service connection for that disorder is reopened.  38 
U.S.C.A. §§ 5108, 7103, 7104(b), 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156, 20.302, 20.1100, 20.1104, 20.1105 
(2001).

3.  Evidence submitted since the RO's September 1975 rating 
decision denying service connection for a right knee disorder 
is new and material, and the veteran's claim of entitlement 
to service connection for that disorder is reopened.  
38 U.S.C.A. §§ 5108, 7103, 7104(b), 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156, 20.302, 20.1100, 20.1104, 20.1105 
(2001).

4.  A stomach disability, currently diagnosed as hiatal 
hernia, was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that statutory duty 
of the VA to assist the veteran with the development of facts 
pertinent to a claim under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
is limited to new claims for compensation and not applicable 
to claims to reopen, as here.  VA, however, has a 
responsibility to attempt to obtain relevant, available 
evidence from any new source identified by the claimant in 
the case of a claim to reopen.  In this case, the veteran has 
not identified any additional sources of evidence or 
additional pertinent medical records which might be obtained 
and which would be pertinent to this claim to reopen.  As 
such, the Board finds that no further development is 
warranted prior to determining whether this claim should be 
reopened.

Under the pertinent law and regulations, "[a]ppellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished as prescribed in this section." 38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2001); see also 38 
C.F.R. § 20.201 (2001) (requirements for notices of 
disagreement).  The notice of disagreement must be filed 
within one year from the date of mailing of the notice of the 
result of the initial review or determination; otherwise, 
that determination will become final.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (2001).  

Generally, a final decision issued by a RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105; see also 38 C.F.R. §§ 20.302, 
20.1103 (2001).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

An August 1975 rating decision denied service connection for 
stomach and right knee disorders on the basis that the 
claimed disorders were not found on examination or shown by 
the evidence of record.  In the following month, a September 
1975 rating decision continued to deny service connection for 
a knee disorder on the basis of findings from a July 1975 VA 
examination, which concluded with the diagnosis of knee 
trouble not found.  The veteran and his representative were 
notified of the August and September 1975 rating decisions by 
letters dated in those respective months.  The August and 
September 1975 rating decisions were not timely appealed, and 
became final as to the respective stomach and right knee 
disorder claims, as outlined in 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302 (2001).  

Therefore, the veteran's claims regarding service connection 
for stomach and right knee disorders may be reopened and 
reconsidered only if new and material evidence has been 
submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 
3.156(a) (2001).  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  Thus, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is the evidence added to the record 
since August and September 1975 as it pertains to the stomach 
and right knee, respectively.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  "New and material evidence" is 
defined by VA regulation under 38 C.F.R. § 3.156(a).  The 
Board notes that the regulatory definition of "new and 
material evidence" was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  However, this regulatory change 
affects only claims filed on or after August 29, 2001.  The 
veteran submitted his claim to reopen in February 1998.  
Thus, the applicable definition for the current appeal is 
that contained in 38 C.F. § 3.156(a) which was in effect 
prior to August 29, 2001.

The analysis of whether new and material evidence has been 
presented to reopen first requires a determination of whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's Law 
Dictionary 1203 (6th ed. 1990).  Second, the evidence must be 
shown to be actually "new," that is, not of record when the 
last final decision denying the claim was made.  See Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359-1362 (Fed. 
Cir. 1998), (citing 38 C.F.R. § 3.156(a), and overruling the 
test set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which had stated that "new" evidence was "material" 
if it raised a reasonable possibility that, when viewed in 
the context of all the evidence, the outcome of the claim 
would change).  This third step "emphasizes the importance of 
the complete record for evaluation of the veteran's claim." 
Hodge, 155 F.3d at 1363.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
138, 1383-84 (Fed. Cir. 1996).  In the instant case, with 
respect to each of the two issues on appeal, even though the 
RO reopened the veteran's claims in the April 2000 SSOC, the 
Board must determine whether the veteran has submitted new 
and material evidence to reopen his previously denied claim 
of entitlement to service connection.  

The analysis does not necessarily mean that the evidence 
warrants a revision of the prior determination, but is 
intended to ensure the Board has all potentially relevant 
evidence before it.  See Hodge, 155 F.3d at 1363, citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Standard Definition," 55 Fed. Reg. 19,088, 
19,089 (1990).  New evidence will be presumed credible at 
this point solely for the purpose of determining whether a 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  If the analysis is satisfied, the claim 
must be reopened.  

The evidence added since the August and September 1975 rating 
decisions includes private clinical records dated from 1970 
through 1976, and from July to December 1992; a private 
medical statement dated in January 1999; two lay statements 
received in January 1999; and the transcript of an August 
2001 Travel Board hearing before the undersigned Board Member 
at which the veteran and his wife testified.  

Regarding the stomach disability claim, the records received 
since August 1975 include private treatment records covering 
the period from 1970 to 1976, which were received by VA in 
August 2001.  Entries in these records refer to treatment for 
a probable hiatal hernia.  The records received since August 
1975 also include a January 1999 statement from R. L. Short, 
D.O.  According to this statement, the veteran was diagnosed 
with a stomach condition for which he was treated.  Dr. Short 
further notes that the veteran has been treated for possible 
hiatal hernia and other gastrointestinal (GI) conditions 
since service, and that he has continued to have GI upset.  
In Dr. Short's opinion, the veteran has had an ongoing 
stomach problem since service.  The new evidence also 
includes the transcript of the August 2001 Travel Board 
hearing.  That transcript contains credible testimony as to 
the continuity of post-service symptoms perceived by the 
veteran; and his complaints and visible symptoms witnessed by 
his wife.  The new evidence pertaining to the stomach 
disorder also includes the lay statements received in January 
1999 giving witness to the veteran's frequent vomiting and 
complaints of stomach pain since service.  This evidence 
received since August 1975 constitutes new evidence material 
to the central question of whether there is a nexus between 
the claimed stomach disorder and service.  In particular, the 
January 1999 statement from R. L. Short, D.O. provides new 
evidence material to the issue of nexus.

The records received since September 1975 pertaining to the 
right knee claim include new clinical treatment records 
showing medical evidence of the existence of a right knee 
disorder, with treatment in 1992 including arthroscopic 
meniscectomy in treatment of a right knee meniscal tear.  
Also new, is the transcript of credible testimony during the 
August 2001 Travel Board hearing.  During that hearing, the 
veteran and his wife testified regarding continuity of 
symptoms since service; and the veteran testified that a 
March 1970 diagnosis (which was of record in September 1975) 
of internal derangement of the left knee, actually pertained 
to the right knee.  The evidence received since September 
1975 also includes credible lay statements attesting to 
witnessing the veteran in pain and having trouble walking due 
to his right knee condition since service.  This new evidence 
since September 1975  provides evidence of a present right 
knee disability and the possibility of a nexus between that 
disability and service.  The new evidence is therefore 
material to the issue of the elements necessary for service 
connection, the presence of a disability and its nexus with 
service. 

In sum, the evidence since the August and September 1975 
rating decisions pertaining to the stomach and right knee, 
respectively, is not wholly cumulative or redundant, and 
provides a more complete picture of the circumstances 
surrounding the etiology of the veteran's claimed stomach and 
right knee disorders.  Elkins v. West, 12 Vet. App. 209, 214 
(1999).  There are a significant number of new treatment 
records, a physician statement, lay statements, and hearing 
testimony.  These new records provide evidence as to the 
presence of stomach and right knee disorders, as to 
continuity and nexus as discussed above, and are important in 
providing a more complete record for evaluation of the 
veteran's claim.  See Hodge v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The evidence received, overall, provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed stomach and right knee disorders, 
and thus, is considered material for the purposes of 
reopening the previously denied service connection claim 
regarding those claimed disorders.  See Hodge, 155 F.3d at 
1366.  

Accordingly, when the above analysis is applied to evidence 
submitted by the veteran since the last final rating 
decisions pertaining to the two claimed disorders, the Board 
finds that the new evidence is clearly "so significant that 
it must be considered in order to fairly decide the merits of 
the claim," and is both new and material to the issue of 
service connection.  38 C.F.R. § 3.156; Hodge, 155 F.3d at 
1359, 1363.  Therefore the veteran's claims for entitlement 
to service connection for a stomach disorder and right knee 
disorder must be reopened.  See 38 U.S.C.A. § 5108.

Until recently, reviewing a final decision based on new and 
material evidence was potentially a three-step process.  See 
Elkins v. West, 12 Vet. App. 209 (1999).  First, the Board 
was obligated to determine, as discussed above, whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has been 
offered, that is where the analysis must end."  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence was presented, the claim was reopened and 
there was a requirement to consider whether, based upon all 
the evidence of record, the claim was well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Finally, 
if the claim was well grounded, and if VA's duty to assist 
under 38 U.S.C.A. § 5107(a) had been fulfilled, the Board 
could evaluate the merits of the claim.  See Winters v. West, 
12 Vet. App. 203, 206-7 (1999).  

However, the enactment of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA"), 
eliminated the concept of a "well-grounded" claim and 
substantially modified the manner in which VA's duty to 
assist claimants is to be discharged.  Accordingly, the 
requirement no longer exists to find a claim well grounded 
prior to considering whether the VCAA-modified duty to assist 
under prior 38 U.S.C.A. § 5107(a) has been met; after which, 
the Board evaluates the merits of the claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Initially, the Board finds that under the provisions of the 
VCAA, further development is warranted regarding the claim 
for service connection for a right knee disorder.  Such 
development will be carried out by the Board.  In light of 
the Board's disposition of the stomach disorder issue here 
below, however, remand for consideration of the new law is 
not necessary.  The veteran is not prejudiced by the Board's 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Regarding the merits of the veteran's claim for service 
connection for a stomach disorder, service medical records 
show that the veteran was seen on several occasions during 
service for stomach related complaints.  In August 1964, he 
was seen for complaints of nausea with watery vomitus 
containing blood, but no abdominal pains or previous history 
of similar episodes.  During a follow-up visit that month the 
impression was gastritis vs. ulceration.  He was seen twice 
in February 1965 for complaints of stomach ache in the upper 
region.  The impression was "? Gastritis."  In October 1966 
the veteran was seen for complaints of stomach disorder for 
the previous two days.  He had lower left quadrant pain.  The 
impression at that time was myositis.  During the veteran's 
August 1967 discharge examination, evaluation of the abdomen 
and viscera was normal.

After service the veteran underwent a VA examination in July 
1975.  At that time he complained of having stomach trouble.  
An associated X-ray examination report contains findings 
pertaining to the gastrointestinal system.  The report stated 
that without history no further report could be given, but 
apparently no organic disease was present.  The VA 
examination report concluded with a diagnosis of stomach 
trouble not found except of pylorus spastic.

Private medical records, which were received by VA in August 
2000, show that the veteran was seen in March 1974 for a 
check up.  The associated clinical record noted a probable 
hiatal hernia.  A September 1975 private medical certificate 
contains a diagnosis of possible hiatal hernia.  

As discussed earlier in this decision, a January 1999 
statement from R. L. Short, D. O., noted that the veteran was 
treated and diagnosed with a stomach condition during 
service, and treated after service for a possible hiatal 
hernia and other GI conditions.  Dr. Short stated that the 
veteran continued to have GI upset, which Dr. Short felt had 
been an ongoing problem since service.

Two long-term acquaintances of the veteran provided lay 
statements attesting generally that the veteran had had 
constant stomach pain complaints since service and always 
used lots of Rolaids.  Finally, during his August 2001 
hearing, both the veteran and his wife testified as to the 
veteran's complaints of stomach symptoms including 
indigestion and burning, since service.  The veteran also 
indicated in testimony that he had given Dr. Short his 
medical records for review prior to Dr. Short's January 1999 
opinion that the stomach problems were ongoing since military 
service.

Dr. Short's January 1999 opinion indicates that it is at 
least as likely as not that a stomach disorder began during 
service.  See 38 U.S.C.A. §§ 1110.  His opinion in concert 
with the other evidence discussed shows that the veteran was 
treated on a number of occasions for stomach complaints 
diagnosed during service as possible gastritis.  Although no 
stomach disorder was found at his discharge examination in 
August 1967, a possible hiatal hernia was diagnosed in March 
1974.  The veteran and other lay persons have testified and 
given statements to the effect that the veteran's complaints 
of stomach symptoms continued since service.  Furthermore, 
Dr. Short's opinion relates a present stomach disorder to 
service.  As noted above, the veteran has testified 
indicating that Dr. Short had access to and relied on the 
veteran's medical records in making that opinion. 

Under VA laws, when there is an approximate balance of 
positive and negative evidence in regard to a material issue, 
the benefit of the doubt is to be given to the claimant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  In view of the January 1999 
opinion, the evidence establishes that the veteran has a 
hiatal hernia, and that the first manifestations of the 
hiatal hernia occurred in service.  Therefore, the grant of 
service connection for disability resulting from hiatal 
hernia is warranted. 


ORDER

As new and material evidence has been received, the claim of 
service connection for a right knee disorder is reopened, and 
to this extent, the appeal is granted.

As new and material evidence has been received, the claim of 
service connection for a stomach disorder is reopened.

Service connection for a stomach disability, diagnosed as 
hiatal hernia, is granted.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

